 286DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Electric Company and InternationalUnion ofFINDINGS OF FACT AND CONCLUSIONSElectrical,Radio and Machine Workers,AFL-CIO-CLC. Case 1-CA-7970September26, 1972BY MEMBERSFANNING, KENNEDY, AND PENELLOOn June 23, 1972, Trial Examiner Eugene GeorgeGoslee issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ITHEBUSINESSOF THE RESPONDENTThe Respondent is a New York State corporation andmaintains,among others,a plant at Pittsfield,Massachu-setts,where it is engaged in the manufacture and sale ofpower distribution equipment and related products. In thecourse and conduct of its business operations at the Pitts-field plant, the Respondent annually purchasesand receivesmaterials and sells and distributes products to and fromsources situated outside the State of Massachusetts, both inamounts valued in excess of $50,000. The complaintalleges,the answer admits, and I find that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.IITHE LABORORGANIZATIONS INVOLVEDThe complaint also alleges, the answer admits, and I fendthat the International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC, hereinafter called the Un-ion, and its Local 254 are labor organizations within themeaning of Section 2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, General Electric Company, Pittsfield,Massachusetts, its officers, agents, successors, and as-signs, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Trial Examiner: This case cameon to be heard before me at Pittsfield, Massachusetts, onMay 9, 1972, upon a complaint issued by the General Coun-sel of the National Labor Relations Board and an answerfiled by General Electric Company, hereinafter called theRespondent.' The issues raised by the pleadings in this pro-ceeding relate to whether or not the Respondent violatedSection 8(a)(5) and (1) of the National Labor Relations Act,as amended, by certain acts and conduct hereinafter spec-ified. Briefs have been received from the General Counseland the Respondent, and have been duly considered.Upon the entire record in this proceeding, and from myobservation of the testimony and demeanor of the witness-es, I hereby make the following:IIITHE APPROPRIATE BARGAINING UNITANDTHE UNION'S MAJORITY STATUSSince1950, as a result of a Board certification, the Unionhas been the representative for purposes of collective bar-gaining of certain office and clerical employees employed atthe Respondent's Pittsfield plant. At times material to thiscase the bargaining unit encompassed about 525 employees.The Respondent and the Union are currentlysignatories toa 3-year bargaining agreement, which provides terms andconditions of employment for the employees in the officeand clerical unit. This bargainingagreement,hereinafterreferred to as the National Agreement, is also applicable toemployees in other than office andclerical classificationswho are employed at Pittsfield and other plants operated bytheRespondent. In addition, the Respondent and theUnion's Local 254 are signatories to a supplemental agree-ment, which pertains to certain heal conditions such aslayoffs and recalls, but which is limited in its application tothe employees in the office and clerical unit referred toabove.As the Respondent's answer admits, I find that at alltimes materialto this case the Union and its Local 254 havebeen the representative for the purposes of collective bar-gaining of a majority of employees in the following de-scribed unit,2 and have been, and are now, the exclusiverepresentative of all the employees in the unit for the pur-pose of collective bargaining with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment:All office and clerical employees of the Respondentat its PittsfieldApparatusDepartment plant, 1002The bargaining unit described herein accords with the unit recognized bythe parties as appropriate in thenational andsupplementalagreements, asThe complaint in this case is predicated on a charge filed on Novemberdetermined by the Board in its decision inGeneral Electric Company,8922, 1971,and served on the Respondent on the same dateNLRB726, 763199 NLRB No. 39 GENERAL ELECTRIC COMPANYWoodlawn Avenue, Pittsfield, Massachusetts, includ-ing accounting clerks, billing clerks, general clerks, of-ficemachine operators, stenographers and typists,messengers,mail clerks, cost clerks, production clerks,payroll clerks, dispatchers, price and edit clerks, orderand followup clerks, shipping clerks, traffic clerks,blueprint machine operators, and test calculators, butexcluding executives, commercial and sales employees,chemicaldepartment employees,engineers, technicalemployees in the Engineering and Works Laboratories,rate setters,planning, wage rate, methods, and time-study employees,test engineers, secretaries, confiden-tial payroll clerks, confidential clerical employees, per-sonnel department employees, cost estimators, costreduction employees, cashiers,nurses, doctors, medicaltechnicians, telephone and teletype employees, tool es-timators, receptionists, works news editors, librarians,commercial artists, quality control employees, alldraftsmen, draftsmen apprentices, designers, detailers,tracers andtrainees,professional employees, guards,and supervisors as defined in the Act.IV THE UNFAIR LABOR PRACTICES ALLEGEDThe singleissuepresented in this proceeding is whetherthe Respondent violated its duty to bargain collectively withthe Union and its Local 224, hereinafter referred to collec-tively as the Union, by failing and refusing to comply withthe Union's request for information pertaining to job de-scriptions, compensation and other employment benefitsaccorded to certain employees in the Respondent's Pitts-field operations. All parties to the proceeding agree that theinformation sought by the Union concerns employees inclassifications excluded from the scope of the office andclerical unit found appropriate above. Accordingly, while itdoes not deny the Union's request and its continuing refusalto supply some of the information, the Respondent con-tends that data pertinent only to classifications outside thecoverage of the unit, exclusions to which the Union agreed,in the original formulation of the unit,3 is neither necessarynor relevant to the Union's obligation to bargain collective-ly and police its contracts. Alternatively, the Respondentargues that what the Union is really seeking is evidentiarymaterial to support a unit clarification or amendment pro-ceeding, and that this purpose is not attended by the requi-site relevance to require the Respondent to turn over dataconcerning nonunit employees.The record reflects that on July 15,197 1, Daniel Reed, thepresident of Local 254, directed a letter to the Respondent,and advised as follows:It appears that the Company is eroding the multi-plantbargaining unit at Pittsfield by placing certain employ-3Itappears from the record in this proceedingand fromthe Board'srepresentation case Decision reported at 89 NLRB726, that the scope of theoffice and clerical unit was arrivedat bythe consensus of theUnion and theRespondent,and that the coverage of theunitwas not a matterbefore theBoard for determination.In its argument the Respondent concedes,there-fore,that under current circumstancesit is probable that the Union wouldnot agree to omit all of the classifications excluded from the existing unit.The Respondentappears alsoto concede,moreover, that the unit mightassume different proportions,if the issueof the exclusionswas before theBoard in a contested representation proceeding287ees who are doing work performed by represented em-ployees in so-called exempt or ineligiblecategories. Inorder to evaluate the situation intelligently and to rep-resent bargaining unit employees effectively, we re-quest you furnish us with the following information:In the letter to the Respondent, Reed then requested thejob descriptions, showing the duties, education require-ments,and work experience for 16 job classifications in 3departments at the Respondent's Pittsfield plant. In addi-tion, for each of the job classifications named, Reed re-quested the Respondent to furnish the salary range,overtime arrangements, regular work hours, vacation andvacation pay arrangements, holiday and holiday pay ar-rangements, sick leave and sick leave pay arrangements,insurance, and pension arrangements, and any reasons re-liedon bythe Respondent for its assertions that employeesin the classifications listed are considered to be "exempt" or"ineligible."On October 14,197 1, BertrandHimes, the Respondent'smanager for union relations, replied in writing to theUnion's request, advising in the initial paragraph that:This letter is in response to your July 15, 1971 requestfor certain information relative to specific job classifi-cations. As you know we have discussed each of thesejobs individually and have answered your questionsregarding them. This writing will reflect what we toldyou orally in those discussions.In further response to the Union's request, Himes ad-visedthat four of the job descriptions sought by the Union per-tained to classifications in the bargaining unit, and the de-scriptions had already been furnished to the Union. As toone of the classifications in this group, however (BillingClerk (Grade 5) - DPED),Himesacknowledged that theUnion had raised questions about two particular employees,but that both of them were involved in marketing functionsand therefore excluded from the bargaining unit.Himes alsoinformed the Union that in 7 of the 16 classifi-cations where the Union requested job descriptions, the jobsno longer existed, or no employees were currently assignedto the classification. Again, however, Himes acknowledgedthat in five of the seven classifications in this group, theUnion had identified specific employees whom it believedperformed work within the designated classification, but, inthe opinion of the Respondent, these employeeswere en-gaged in functions outside the scope of the bargaining unit.With respect to the remaining five classifications forwhich the Union had requested job descriptions, Himesadvised that the Respondent considered them to be amongthe classifications excluded from the unit. In the case ofkeypunch operators in the ordinance department, Himesinformed the Union that of the 10 employees in this classifi-cation, 7 were included in the unit, and 3 were consideredby the Respondent as "ineligible" because they performfunctions considered within the areas for which the Unionwas not certified as the bargaining representative.With respect to the Union's request for pay schedules andbenefit arrangements, Himes replied that the Union hadalready been supplied with copies of the nonexempt salariedpay grades and rates, and that the pay gradesand rates arethe same for both "eligibles" and "ineligibles." As to "ex-empt" salaried employees, Hines advised that because the 288DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion does not represent such employees, information rela-tive to the exempt salary pay plan and structure would notbe provided. He also stated in the letter of October 14, thatovertime arrangements for all "nonexempt" employees arethe same for "eligibles" and "ineligibles"; that overtimearrangements for "exempt" employees are administered inaccordance with applicable law; that regular working hoursare substantially the same for all employees; and that bene-fits plans applicable to vacations, holidays, sick pay, insur-ance, and pensions are the same for all salaried employees.As concerns Reed's inquiry about the Respondent's reasonsfor considering any of the listed classifications as "exempt"or "ineligible," Himes replied that the status of "exempt" isdetermined by Federal law; and, in the Respondent's view,a status of "nonexempt ineligible" reflects either a situationwhere the employee works with the Company's confidentialinformation, or a condition where the employee is excludedunder the bargaining certification.Reed and the chief shop steward for Local 254, WilliamT. Jones, were the onlywitnesseswho testified in this pro-ceeding. According to the testimony of Reed, as corroborat-ed in part by Jones, through complaints of its members andobservations on the job it came to the attention of the Unionthat the Respondent has been eroding the bargaining unitby transferring employees who perform unit work to so-called "exempt" or "ineligible" categories. Over a period ofapproximately 1 year, the Union discussed its complaintsabout the alleged erosion with the Respondent's officials atweekly grievance meetings. With respect to those classifica-tions listed in its July 15 letter, the Union discussed specificemployees and requested the Respondent to furnish jobdescriptions and to agree to a joint review by representativesof the Union and the Respondent of the work and functionsperformed by the employees assigned to the disputed classi-fications.According to Reed's uncontroverted testimony,theRespondent consistently denied both requests ongrounds that the Union does not represent employees in"exempt" or "ineligible" classifications, and the Respon-dent had no obligation to supply the requested information,or to agree to undertake joint job reviews.During the course of their testimony, Reed and Jonescited specific examples of employees who were discussedwith the Respondent during the course of the conversationson the contested classifications. Reed also made clear, how-ever, that all of the classifications listed in the Union's letterof July 15 were discussed during the course of weekly griev-ance meetings, and the Respondent's reply letter of October14 substantially corroborates Reed's testimony. As bothReed and Jones testified, the Union requested the informa-tion relative to the disputed jobs in order to halt theRespondent's erosion of the bargaining unit, and to protectthe employees it represents against loss of their jobs. Asadditional reasons for the requested information, Reed andJones testified to the Union's needs to police its contract, toweigh and process grievances, and, if necessary, to secureinformation to support a unit clarification proceeding.By its brief, in addition to the contentions reviewedabove, the Respondent asserts that it has already furnishedthe information requested by the Union and, accordingly,has fulfilled its obligation under the Act. I find to the con-trary, however, that insofar as the record reflects the Re-spondent only met with the Union to discuss the requestedinformation, but in most respects it denied the requests ongrounds that the Union was not entitled to data pertainingto employees it does not represent as a part of the bargain-ing unit. As the courts have reminded us:Merely meeting and conferring without a prior ex-change or requested data, where such is relevant, doesnot facilitateeffectivecollective bargaining and, there-fore, does not meet the requirements of Section8(a)(l)and (5).4Alternatively, as set forth in the initial portion of thisDecision, the Respondentargues, asthe General Counseland the Union admit, that the data requested by the Unionpertains only to employees outside the scope of the existingbargaining unit. This fact alone, however, does not disenti-tle the Union to the requested information, nor does it,without more, justify the Respondent's consistent refusalsto supply the data. The information, if shown to be relevantto the Union's statutory duties and obligations, need not berelated directly to the employees in the bargaining Unit .5 Asmore explicity stated by the Third Circuit Court of AppealsinCurtis-Wright, supra:... wage and related informationpertaining to employ-ees in the bargaining unit ispresumptivelyrelevant, for,as such data concerns the core of the employer-employ-ee relationship a union is not required to show theprecise relevancy of it, unless effective employer rebut-tal comes forth; as to other requested data, however,such as employer profits and production figures, a un-ion must, by reference to the circumstances of the case,as an initial matter, demonstrate more precisely therelevance of the data it desires. Thus, the standard,relevancy of the data, is the same for all cases, but themanner in which a union can demonstrate that its re-quests conform to the standard shift with the type ofinformation desired.6Although the Respondent tacitly concedes that an em-ployer is not in all instances immune from furnishing abargaining agent with information pertaining to employeesoutside the coverage of the existing unit, it argues, neverthe-less, that the General Counsel has not proved in this pro-ceeding that the Union's requests were attended by thenecessary showing of relevancy. Initially, as recountedabove, the Respondent argues that the Union's sole reasonfor requesting the information pertaining to 16 classifica-tions excluded from the bargaining unit, is its desire tobroaden the scope of the unit by recourse to a unit clarifica-tion or other representation proceeding under Section 9 ofthe Act. Whether a union's request for information concern-ing nonbargaining unit employees for the sole purpose ofpursuing a representation proceeding is attended by thatrelevance necessary to satisfy the standards established bythe Board and the courtsis an issuewhich I need not reach'Curtis-Wright Corporation,Wright AeronauticalDivision vN.L.R.B., 347F.2d 61, 68 (C.A.3); citingBostonHerald-Traveler v N.L.R.B.,223 F.2d 58(C.A. 1).5Hollywood Brands, Inc.,142 NLRB 304, enfd. 324 F.2d 956 (C.A. 5), cert.denied 377 U.S. 923.6 Curtis-Wright Corporation, suprq69; citingBoston Herald-Traveler, supra,andInternationalWoodworkers of America v N.L.R.B.,263 F.2d 483 (C.A.D.C.). GENERAL ELECTRIC COMPANYin this proceeding. The record reveals that on the basis ofcomplaints from its members and observations on the jobthe Union came to believe that the Respondent was erodingthe unit by transferring job functions from bargaining unitemployees to employees in classifications the Respondentcontends are outside the scope of the unit. To halt thispractice, and thus protect unit employees against layoffsand assure their contractual rights to bump and progressinto other classifications, and for the purpose of weighingand processing grievances arising over this dispute, the Un-ion requested the Respondent to furnish job descriptionsand data pertaining to pay and benefit arrangements for theso-called "exempt" or "ineligible" classifications.TheUnion's purposes were clearly known to the Respondent asa result of the contents of Reed's letter of July 15, as wellas by a result of the discussions at the weekly grievancemeetings which preceded and followed the Union's writtenrequest. Insofar as this record reflects, and from the uncon-tradicted testimony of Reed, the Union's intent to use therequested data to support a unit clarification proceedingwas only a minor consideration, clearly subordinate to theUnion's desire to use the data to carry out its statutory dutyto represent the employees in the unit and to police itscontract. Accordingly, the Respondent's assertion that theUnion has failed to demonstrate the requisite relevancy isrejected.In its brief the Respondent also contends that theUnion's claim of relevancy fails because there is no demon-stration of any past or pending factual situation to supportthe claim. More particularly, the Respondent argues thatunlikeCurtis-Wright, supra,there is no genuine proof of anylong-standing dispute over the assignment of bargainingunit work; that unlikeAcme Industrial Co.,7 there is no proofof pending grievances; that thereisno proof of the Union's needto fashion a future contractas in BostonHerald-Traveler,supra,and no proof-that the Respondent contemplated areduction in the bargaining unit through recourse to a moveor the hiring of outside contractorsas inRockwell Standard.8The Respondent's contention to the contrary, the recordin this proceeding reflects that in good faith the Unionarrived at the belief that the Respondent was eroding thebargaining unit to the detriment of employees the Unionrepresents. The dispute existed for a period of approximate-ly 1 year, and the Union did attempt to process some griev-ances arising as a result of the dispute. As the standard ofrelevancy is applied by theBoard andthe courts,it is notthe obligation of the Union to prove that its allegation ofcontract erosion is absolutely and finally meritorious. It issufficientthat the Union's claimbe supported by a showingof "probable" or "potential" relevance. On the whole of therecord I am satisfied that the "probable" or "potential"relevance of the data requested by the Union has beendemonstrated,and I find and conclude that theRespondent's failure to supply the information isper se aviolation of Section 8(a)(5) and (1) of the Act.107N.L.R.B. v. Acme Industrial Co,385 U.S. 4328N L,R.B v. Rockwell Standard Corporation,410 F.2d 953 (C.A. 6), enfg166 NLRB 124.9N L.R.B. v. Acme Industrial Co., supra.10Curtis-Wright Corporation,supra,p. 69.289V THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VI THE REMEDYHaving found that the Respondent has engaged in, andis engaging in, unfair labor practices in violation of Section8(a)(5) and (1) of the National Labor Relations Act, asamended, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action toeffecutate the policies of the Act.VII CONCLUSIONS OF LAW1.The Respondent, General Electric Company, is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union,InternationalUnion of Electrical, Radioand Machine Workers, AFL-CIO-CLC, and its Local 254,are labor organizations within the meaning of Section 2(5)of the Act.3.At all times material to this case, the InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO-CLC, and its Local 254, have been the representativesfor purposes of collective bargaining of a majority of em-ployees in the following described unit, and by virtue ofSection 9(a) of the Act have been, and are now the exclusiverepresentatives of all the employees in said unit for thepurposes of collective bargaining with respect to rates ofpay, wages, hours, and other terms and conditions of em-ployment:All office and clerical employees of the Respon-dent at its Pittsfield Apparatus Department plant, 100Woodlawn Avenue, Pittsfield, Massachusetts, includ-ing accounting clerks, billing clerks, general clerks, of-ficemachine operators, stenographers and typists,messengers, mail clerks, cost clerks, production clerks,payroll clerks, dispatchers, price and edit clerks, orderand followup clerks, shipping clerks, traffic clerks,blueprint machine operators, and test calculators, butexcluding executives, commercial and sales employees,chemical department employees, engineers, technicalemployees in the Engineering and Works Laboratories,rate setters, planning, wage rate, methods, and time-study employees,test engineers, secretaries,confiden-tial payroll clerks, confidential clerical employees, per-sonnel department employees, cost estimators, costreduction employees, cashiers, nurses, doctors, medicaltechnicians, telephone and teletype employees, tool es-timators, receptionists, works news editors, librarians,commercial artists quality control employees, alldraftsmen, draftsmen apprentices, designers, detailers,tracers and trainees, professional employees, guards,and supervisors as defined in the Act.4. By failing and refusing on and after July 15, 1971,to provide the Union and its Local 254 with information 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDpertaining to job descriptions, wages, and employment ben-efits, the Respondent has failed and refused to bargain col-lectively with the sole and exclusive bargaining representa-tive of its employees in the aforedescribed unit, and hasviolated Section 8(a)(5) and (1) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursuantto Section 10(c) of the Act, I hereby issue the following re-commended: I I(c) Notify the Regional Director for Region 1, in writ-ing, within 20 days from receipt of this Decision what stepshave been taken to comply herewith. 1313 In the event that this recommendedOrder is adopted bythe Board afterexceptions have been filed,this provision shall be modified to read"Notifythe Regional Director for Region 1, in writing,within 20 days from the dateof this Order,what steps the Respondent has takento complyherewith."ORDERThe Respondent, General Electric Company, its offi-cers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Interna-tional Union of Electrical, Radio and Machine Workers,AFL-CIO-CLC, and its Local 254, by failing and refusingto furnish the said labor organizations with informationthey requested on July 15, 1971, pertaining to job descrip-tions, rates of pay, and employment benefits.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights for self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed by Section 7 of theAct, or to refrain from any or all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Upon request, bargain collectively with the Interna-tional Union of Electrical, Radio and Machine Workers,AFL-CIO-CLC, and its Local 254, by furnishing to the saidlabor organizations the information they requested on July15, 1971, pertaining to job descriptions, rates of pay, andemployment benefits.(b) Post at its Pittsfield, Massachusetts, facility, copiesof the attached notice marked "Appendix." 12 Copies of saidnotice on forms provided by the Regional Director for Re-gion 1, after being duly signed by the Respondent's repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insureAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with theInternational Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, and its Local 254, by failingand refusing to furnish the said labor organizations withinformation they have requested pertaining to job de-scriptions, rates of pay, and employment benefits.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights for self-organization, to form, join, or assistlabor organizations, to bargain collectively . . throughrepresentatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection as guaranteed bySection 7 of the Act, or to refrain from any and all suchactivities.WE WILL, upon request, bargain collectively with theInternational Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, and its Local254, by furnish-ing to the said labor organizations the information re-quested on July 15, 1971, pertaining to job descriptions,rates of pay, and employment benefits.GENERAL ELECTRIC COMPANY(Employer)DatedBythat saidnotices arenot altered, deface, or covered by other(Representative)(Title)material.11 In the event no exceptions are filedas provided by Sec. 102 46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, asprovidedin Sec. 102.48of theRules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order,and allobjections thereto shall be deemedwaived forall purposes.12 In theevent that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National LaborRelations Board.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Seventh Floor, Bulfinch Building,15New Chardon Street,Boston,Massachusetts 02114,Telephone 617-223-3300.